                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

UNITED STATES SECURITIES                       :            Case No. 1:15-cv-699
AND EXCHANGE COMMISSION,                       :
                                               :            Judge Thomas M. Rose
               Plaintiff,                      :
                                               :
v.                                             :
                                               :
WILLIAM M. APOSTELOS, et al.,                  :
                                               :
               Defendants.                     :



        ENTRY AND ORDER DENYING MOTION FOR RECONSIDERATION
               OF DEFAULT JUDGMENT OF 9/25/2018 (DOC. 59)


       This case is before the Court on the Motion for Reconsideration of Default Judgment of

9/25/2018 (Doc. 59) filed by Defendant William M. Apostelos. On September 25, 2018, the Clerk

entered a default against Defendants Connie Apostelos, Apostelos Enterprises, Inc., Coleman

Capital, Inc. and Silver Bridle Racing, LLC for having failed to plead or otherwise defend in this

case as required by law. (Doc. 55.) On October 1, 2018, the Court granted the SEC’s Motion

for Default Judgment (Doc. 54) and entered final judgment against the same Defendants (as well

as other Defendants in default). Mr. Apostelos’s instant Motion seeks reconsideration of the

default judgment entered against these Defendants. Mr. Apostelos is also a Defendant in this

case. He is proceeding pro se and is not an attorney.

       As the Sixth Circuit has stated, “[a] nonlawyer can’t handle a case on behalf of anyone

except himself.” Zanecki v. Health All. Plan of Detroit, 576 F. App’x 594, 595 (6th Cir. 2014)

(quoting Georgakis v. Ill. State Univ., 722 F.3d 1075, 1077 (7th Cir.2013)); see also 28 U.S.C. §

1654. “The rule against non-lawyer representation ‘protects the rights of those before the court’
by preventing an ill-equipped layperson from squandering the rights of the party he purports to

represent.” Bass v. Leatherwood, 788 F.3d 228, 230 (6th Cir. 2015) (quoting Zanecki, 576 Fed.

App’x at 595). In addition, as Mr. Apostelos is aware from the Court’s prior rulings in this case,

corporate entities may only appear in federal court through licensed counsel. (Doc. 46 at 1, citing

Rowland v. California Men’s Colony, Unit II Men’s Advisory Council, 506 U.S. 194, 201-02

(1993); Taylor Steel, Inc. v. Keeton, 417 F.3d 598, 603 (6th Cir. 2005).)

       Mr. Apostelos is not permitted to represent Connie Apostelos or the corporate entities

against which the default judgment was entered. His Motion for Reconsideration (Doc. 59) is

therefore DENIED.

       DONE and ORDERED in Dayton, Ohio, this Wednesday, October 17, 2018.

                                                                  s/Thomas M. Rose
                                                          ________________________________
                                                                  THOMAS M. ROSE
                                                          UNITED STATES DISTRICT JUDGE




                                                2
